 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    STEVEN R. RODRIGUEZ,                               No. 2:19-cv-00739-TLN-DB
10                       Plaintiff,
11           v.                                          ORDER
12    CITY OF STOCKTON, et al.,
13                       Defendants.
14

15          Plaintiff Steven R. Rodriguez (“Plaintiff”), a county prisoner proceeding pro se, brings

16   this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff alleges several claims related to

17   criminal charges brought against him in the San Joaquin County Superior Court in 2017. The

18   matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

19   Local Rule 302.

20          On October 22, 2019, the magistrate judge filed findings and recommendations which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 9.) Plaintiff has not filed

23   any objections to the findings and recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
 1           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. The Findings and Recommendations filed October 22, 2019 (ECF No. 9), are adopted

 5   in full; and

 6           2. This action is DISMISSED, without prejudice. See L.R. 110; Fed. R. Civ. P. 41(b).

 7           IT IS SO ORDERED.

 8   Dated: January 10, 2020

 9

10

11
                                       Troy L. Nunley
12                                     United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
